Title: From George Washington to Daniel Parker, 18 September 1783
From: Washington, George
To: Parker, Daniel


                  D. SirRocky Hill Sepr 18th 1783
                     
                  
                  Be so good as to receive from Colo. Smith, Fifty Guineas which were left in his hands, for my use, by the Count Del Vermé; and apply them to my Credit in payment for the Pipe of Wine (which was to be sent to Virginia) with the other things—if they could be got, agreeably to my former letter of the 12th.
                  You would do me a favor by requesting Mr Frauncis to enquire if a good Cook, German I should prefer, could be obtained, & sent to me immediately.  Mrs Thompson, formerly my Housekeeper and lately gone to the City probably can assist in the enquiries and examination.  I want a Person that has understanding in the business—who can order, as well as get a dinner— who can make dishes, & proportion them properly, to any Company which shall be named to him to the amount of 30.  If such a Person can be had who is well recommended for honesty, sobriety and good temper I should think myself fortunate.
                  As the army as well as many Genteel Families are now upon the point of leaving New York I should not conceive it to be very difficult to succeed.  I am &ca
                  
                     G.W.
                  
               